Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 1 of 18 PageID #: 19981




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         UNITED STATES OF AMERICA,
                                                             SUPPLEMENTAL SENTENCING
                       -against-                                STATEMENT & ORDER
          KEITH RANIERE,                                          18-CR-204 (NGG)
                                   Defendant.


               NICHOLAS G. GARAUFIS, United States District Judge.
               Today’s sentencing modification hearing for defendant Keith Ra-
               niere concerns the issue of mandatory restitution to the victims
               of his offenses.
               Approximately 100 individuals submitted claims for restitution
               against Mr. Raniere, seeking a total of over $33 million. The Gov-
               ernment initially recommended that the court award over $6
               million to a total of 25 victims. Today, the court is going to award
               just under $3.5 million to a total of 21 victims. In other words,
               the court has considerably narrowed the scope of these orders,
               even relative to the Government’s initial recommendation, in or-
               der to adhere to a conservative interpretation of the relevant
               statutes. The court’s May 21, 2021 decision provides a full expla-
               nation of why the court is not awarding restitution for
               approximately 90% of the claimed losses.
               The court is awarding restitution under two statutes: the Traf-
               ficking Victims Protection Act of 2000 (“TVPA”) and the
               Mandatory Victim Restitution Act of 1996 (“MVRA”). I begin
               with the TVPA.
               TVPA
               Four of the offenses of conviction are covered offenses under the
               TVPA: two counts of sex trafficking, one count of sex trafficking
               conspiracy, and one count of forced labor conspiracy. The court
               finds that any lower-ranking DOS member, or “slave,” whose




                                                1
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 2 of 18 PageID #: 19982




               commitment to DOS was secured by collateral and who engaged
               in a sexual act at the behest of a DOS “master” is a victim of the
               sex trafficking conspiracy offense. The court finds that any lower-
               ranking DOS “slave” whose commitment to DOS was secured by
               collateral and who performed uncompensated labor or services
               at the behest of a DOS “master” is a victim of the forced labor
               conspiracy offense.
               The court finds that 17 of the individuals who submitted claims
               qualify as “victims” under the TVPA. Three of these individuals –
               Nicole, Jay, and Sylvie – testified at Mr. Raniere’s trial and were
               subject to cross-examination. At least four more individuals –
               Jane Doe 6, India, Sarah, and Amanda – clearly qualify as victims
               on the basis of the trial record alone.
               The other ten victims have submitted sworn affidavits describing
               their involvement with DOS. While the content of those affidavits
               has not been subject to cross-examination, they describe experi-
               ences in DOS that are consistent with those that were described
               at trial. The trial record establishes that all or virtually all lower-
               ranking DOS slaves were victims of a conspiracy to obtain forced
               labor, and that many of them were also victims of a sex traffick-
               ing conspiracy. Accordingly, the court credits these ten
               individuals’ unrebutted sworn testimony that they were lower-
               ranking members of DOS and, as such, performed unpaid work,
               and in some cases sexual acts, at the direction of higher-ranking
               members.
               The court concludes that these 17 victims under the TVPA are
               entitled to restitution for the following types of actual losses, so
               long as the Government has proved them by a preponderance of
               the evidence and has reasonably approximated their value. See
               United States v. Gushlak, 728 F.3d 184, 195 (2d Cir. 2013):
               First, the court awards restitution for medical expenses proxi-
               mately caused by victims’ membership in DOS, including up to




                                                 2
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 3 of 18 PageID #: 19983




               $2,500 for past or future surgery to remove the DOS brand and
               reimbursement for additional costs related to such surgery.
               The court awards restitution for past and future mental health
               care proximately caused by victims’ membership in DOS. As it
               explained in its May 21 decision, the court finds that the victims’
               membership in DOS proximately caused the full extent of their
               mental health care needs, even where prior psychological injuries
               arguably existed, because Mr. Raniere and his co-conspirators ex-
               ploited, reopened, and exacerbated latent preexisting injuries.
               For that reason, the court finds that Mr. Raniere is responsible
               for causing the full extent of DOS victims’ mental health care
               needs. Contrary to the Defendant’s argument, this is consistent
               with the Supreme Court’s decision in Paroline v. United States,
               572 U.S. 434 (2014), which requires that restitution be ordered
               in “an amount that comports with the defendant’s relative role in
               the causal process that underlies the victim’s general losses.” 572
               U.S. at 458-59. Here, the court finds that Mr. Raniere held a prin-
               cipal role in the causal process, as the predominant inflicter of
               psychological injury.
               The court awards restitution for future mental health care only
               where a qualified mental health professional has estimated the
               cost of necessary care arising from a victim’s involvement with
               DOS. Where a qualified mental health professional has given a
               range for the estimated cost of future mental health care, the
               court uses the midpoint of the range.
               The court awards restitution for Nxivm-related expenses, in-
               cluding tuition and travel costs, but only insofar as the victim’s
               participation in the relevant Nxivm programing was proximately
               caused by her membership in DOS because, for example, her
               DOS “master” required her to attend a specific course.
               The court awards restitution for legal fees incurred in connec-
               tion with the investigation and prosecution of this case, insofar
               as claims for legal fees are supported by submissions from the




                                               3
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 4 of 18 PageID #: 19984




               victims’ counsel attesting to the work performed, hours billed,
               and relevant rates.
               The court awards restitution for uncompensated work and ser-
               vices performed in connection with a victim’s membership in
               DOS. The court finds that the Government’s proposed methodol-
               ogy for calculating the value to the defendant of the victim’s
               uncompensated labor, whereby the court looks to the nature of
               the work or service performed and then uses the mean hourly
               wage for the most analogous job classification from New York
               State’s Bureau of Labor Statistics, is sound and reasonable. Un-
               less otherwise noted, the court finds that the job classifications
               and corresponding wages specified in the victims’ worksheets are
               reasonable, and it calculates the value of the victims’ uncompen-
               sated work based on those wages.
               This includes the using the mean hourly wage for the job classi-
               fication “personal care and service worker,” which is
               approximately $13, to calculate the value of DOS slaves’ around-
               the-clock commitment to be responsive to the demands of their
               masters. The court finds that the defendant benefited from the
               expectation of DOS slaves’ constant availability, enforced
               through so-called “readiness drills.” It is clear from the record
               that the requirement that DOS slaves be perpetually available to
               their masters, and in some cases to Mr. Raniere, facilitated the
               sex trafficking and forced labor conspiracies by instilling in the
               victims a sense of subservience and a lack of agency that perme-
               ated every aspect and hour of their lives. It is also clear from the
               record that Mr. Raniere required DOS slaves to meet him for sex-
               ual encounters at all hours of the day and night – again,
               facilitated by the expectation of their constant availability. For
               these reasons, the court finds that it is appropriate to compensate
               DOS victims for the 24-hour nature of their obligation, and it




                                                4
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 5 of 18 PageID #: 19985




               considers the “personal care and service worker” job classifica-
               tion to be a reasonable approximation of the value that the
               defendant derived from their service.
               **
               Bearing all of that in mind, I order restitution under the TVPA as
               follows:
               Jane Doe 5/Nicole: I find that Nicole was a victim of a covered
               sex trafficking offense, and that she was also a victim of covered
               sex trafficking conspiracy and forced labor conspiracy offenses in
               connection with her membership in DOS. I find that she is enti-
               tled to $2,500 for the cost of brand removal, $57,250 for past
               mental health care, $149,400 for future mental health care,
               $6,250 for Nxivm tuition expenses incurred as a result of her en-
               slavement in DOS, and $9,697.30 for legal fees and costs. I also
               find that she performed uncompensated work with a total value
               of $187,681.88. 1
               In total, I order that the defendant pay $412,779.18 in restitution
               to Nicole.
               Jane Doe 8/Jay: I find that Jay was a victim of a covered sex
               trafficking offense, and that she was also a victim of covered sex

               1
                 This includes 610 hours as a teacher and mentor, to be compensated at
               the mean hourly wage for art, drama, and music teachers ($53.27 for cal-
               endar year 2015; $56.28 for calendar year 2016; $54.67 for calendar year
               2017); 160 hours of rehearsal and performance, to be compensated at the
               mean hourly wage for actors ($39.84 for calendar year 2016); 200 hours
               of editing, to be compensated at the mean hourly wage for editors ($32.80
               for calendar year 2017); 17 hours of transcription, to be compensated at
               the mean hourly wage for word processors and typists ($19.22 for calendar
               year 2016; $19.74 for calendar year 2017); 16 hours of event coordina-
               tion, to be compensated at the mean hourly wage for event planners
               ($25.30 for calendar year 2017); and 10,956 hours of time dedicated to
               her servitude in DOS, to be compensated at the mean hourly wage for per-
               sonal care and service workers ($13.20 for calendar year 2016; $13.35 for
               calendar year 2017).




                                                  5
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 6 of 18 PageID #: 19986




               trafficking conspiracy and forced labor conspiracy offenses in
               connection with her membership in DOS. I find that she is enti-
               tled to $15,000 for past mental health care, $19,350 for future
               mental health care, and $10,380.80 for legal fees and costs. I also
               find that she performed uncompensated work with a total value
               of $71,837.20. 2
               In total, I order that the defendant pay $116,568.00 in restitution
               to Jay.
               Jane Doe 6: I find that Jane Doe 6 was a victim of a covered
               forced labor conspiracy offense in connection with her member-
               ship in DOS. I find that she is entitled to $3,171.21 for the cost
               of brand removal and related expenses, $800 for past mental
               health care, $86,625 for future mental health care, and
               $14,035.30 for legal fees and costs. I also find that she performed
               uncompensated work with a total value of $37,386.45.3
               In total, I order the defendant pay $142,017.96 in restitution to
               Jane Doe 6.
               Sylvie: I find that Sylvie was a victim of covered sex trafficking
               conspiracy and forced labor conspiracy offenses in connection
               with her membership in DOS. I find that she is entitled to
               $13,404.49 for past mental health care and $12,405.29 in legal
               fees and costs.



               2
                This includes 20 hours of transcription work, to be compensated at the
               mean hourly wage for word processors and typists ($19.22 for calendar
               year 2016); and 5,368 hours of time dedicated to her servitude in DOS, to
               be compensated at the mean hourly wage for personal care and service
               workers ($13.20 for calendar year 2016; $13.35 for calendar year 2017).
               3
                 This includes 25 hours of DOS assignment administration, to be compen-
               sated at the mean hourly wage for executive administrative assistants
               ($28.56 for calendar year 2017); and 2,747 hours of time dedicated to her
               servitude in DOS, to be compensated at the mean hourly wage for personal
               care and service workers ($13.35 for calendar year 2017).




                                                  6
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 7 of 18 PageID #: 19987




               In total, I order that the defendant pay $25,809.78 in restitution
               to Sylvie.
               Additional Jane Doe 7/India: I find that India was a victim of
               covered sex trafficking conspiracy and forced labor conspiracy
               offenses in connection with her membership in DOS. I find that
               she is entitled to $123,600 for future mental health care,
               $2,711.21 for travel and boarding expenses for Nxivm courses
               incurred after being recruited into DOS, and $25,137.30 in legal
               fees and costs. I also find that she performed uncompensated
               work with a total value of $147,028.14. 4
               In total, I order that the defendant pay $298,476.65 in restitution
               to India.
               Additional Jane Doe 13/Sarah: I find that Sarah was a victim
               of a covered forced labor conspiracy offense in connection with
               her membership in DOS. I find that she is entitled to $1,896.90
               for past medical expenses; $1,764.12 for past mental health care;
               $11,609.03 for future mental health care; and $12,138.30 in le-
               gal fees and costs.
               In total, I order that the defendant pay $27,408.35 in restitution
               to Sarah.
               Amanda: I find that Amanda was a victim of a covered forced
               labor conspiracy offense in connection with her membership in
               DOS. I find that she is entitled to $168,437.50 for future mental
               health care and $4,255.80 in attorneys’ fees. I also find that she


               4
                 This includes 20 hours of organizing work, to be compensated at the
               mean hourly wage for event planners ($25.01 for calendar year 2016); 10
               hours of transcription work, to be compensated at the mean hourly wage
               for word processors and typists ($19.22 for calendar year 2016); and
               10,934 hours of time dedicated to her servitude in DOS, to be compensated
               at the mean hourly wage for personal care and service workers ($13.20 for
               calendar year 2016; $13.35 for calendar year 2017; $13.59 for calendar
               year 2018).




                                                  7
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 8 of 18 PageID #: 19988




               performed uncompensated work with a total value of
               $84,924.21.5
               In total, I order that the defendant pay $257,617.51 in restitution
               to Amanda.
               Additional Jane Doe 34: I find that Additional Jane Doe 34 was
               a victim of covered forced labor conspiracy and sex trafficking
               conspiracy offenses in connection with her membership in DOS.
               I find that she is entitled to $17,200 for past mental health care,
               and $12,281.30 in legal fees and costs. I also find that she per-
               formed uncompensated work with a total value of $215,198.73.6


               5
                 This includes 84 hours of coaching, to be compensated at the mean
               hourly wage for counselors ($22.89 for calendar year 2017); 20 hours of
               recruiting, to be compensated at the mean hourly wage for professional
               recruiters ($19.32 for calendar year 2017); 30 hours of legal work, to be
               compensated at the mean hourly wage of lawyers ($68.22 for calendar
               year 2017); 60 hours creating DOS infrastructure, to be compensated at
               the mean hourly wage for instructional coordinators ($32.06 for calendear
               year 2017); and 5,891 hours of time dedicated to her servitude in DOS, to
               be compensated at the mean hourly wage for personal care and service
               workers ($13.35 for calendar year 2017).
               6 This includes 1,180 hours of committee work and media management,
               to be compensated at the mean hourly wage for media and communication
               workers ($24.45 for calendar year 2016; $25.56 for calendar year 2017);
               390 hours of writing and editing, to be compensated at the mean hourly
               wage for writers and authors ($34.58 for calendar year 2016); 340 hours
               of event planning, to be compensated at the mean hourly wage for event
               planners ($25.01 for calendar year 2016; $25.30 for calendar year 2017);
               60 hours of mobile app development, to be compensated at the mean
               hourly wage for software developers ($51.30 for calendar year 2017); 370
               hours of graphic design, to be compensated at mean hourly wage for
               graphic designers ($25.14 for calendar year 2016; $25.62 for calendar
               year 2017); 660 hours in enrollment work, to be compensated at the mean
               hourly wage for sales workers ($20.83 for calendar year 2016; $19.23 for
               calendar year 2017); 258 hours of video and documentary production, to
               be compensated per the retention agreement with The Source ($75.00 for
               calendar year 2016; $75 for calendar year 2017; $29.58 for intro video




                                                  8
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 9 of 18 PageID #: 19989




               In total, I order the defendant pay $244,680.03 in restitution to
               Additional Jane Doe 34.
               Additional Jane Doe 36: I find that Additional Jane Doe 36 was
               a victim of a covered forced labor conspiracy offense in connec-
               tion with her membership in DOS. I find that she is entitled to
               $3,350 for past mental health care, $168,437.50 for future men-
               tal health care, $776 for Nxivm course tuition and travel related
               costs related to DOS, and $11,150.30 in legal fees and costs. I
               also find that she performed uncompensated work with a total
               value of $57,533.70. 7
               In total, I order the defendant pay $241,247.50 in restitution to
               Additional Jane Doe 36.




               production for calendar year 2017); 220 hours of photography and editing,
               to be compensated at the mean hourly wage for photographers ($20.50
               for calendar year 2016; $20.17 for calendar year 2017); 20 hours of blog
               development, to be compensated at the mean hourly wage for web devel-
               opment ($35.63 for calendar year 2017); 58 hours of business
               administration, to be compensated at the mean hourly wage for office
               clerks ($15.87 for calendar year 2016; $16.30 for calendar year 2017);
               118 hours of asset management, to be compensated at the mean hourly
               wage for public relations specialists ($31.99 for calendar year 2016.
               $32.69 for calendar year 2017); 448 hours of intensive coaching, to be
               compensated at the mean hourly wage for self-enrichment education
               teachers ($20.75 for calendar year 2016); 132 hours of coaching, to be
               compensated at the mean hourly wage for counselors ($22.90 for calendar
               year 2016. $22.89 for calendar year 2017); 30 hours of video production,
               to be compensated per an agreement with Clare Bronfman ($2,380.00 for
               video); 60 hours of performing, to be compensated at the mean hourly
               wage for actors ($39.84 for calendar year 2016); $700 for work-related
               travel; and 6,798 hours of time dedicated to her servitude in DOS, to be
               compensated at the mean hourly wage for personal care and service work-
               ers ($13.20 for calendar year 2016. $13.35 for calendar year 2017).
               7
                This includes 4,318 hours of time dedicated to her servitude in DOS, to
               be compensated at the mean hourly wage for personal care and service
               workers ($13.20 for calendar year 2016. $13.35 for calendar year 2017).




                                                  9
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 10 of 18 PageID #:
                                  19990




             Additional Jane Doe 8: I find that Additional Jane Doe 8 was a
             victim of a covered forced labor conspiracy offense in connection
             with her membership in DOS. I find that she is entitled to
             $1,325.64 for past medical services, $255.89 for past mental
             health care, $19,260.30 for future mental health care, and
             $21,248.30 in attorneys’ fees. I also find that she performed un-
             compensated work with a total value of $130,264.05.8
             In total, I order that the defendant pay $172,354.18 in restitution
             to Additional Jane Doe 8.
             Additional Jane Doe 14: I find that Additional Jane Doe 14 was
             a victim of a covered forced labor conspiracy offense. I find that
             she is entitled to $3,747.49 for past medical services, $11,100 for
             past mental health care, and $26,700 for future mental health
             care. I also find that she performed uncompensated work with a
             total value of $11,739.20.9
             In total, I order that the defendant pay $53,286.69 in restitution
             to Additional Jane Doe 14.
             Additional Jane Doe 15: I find that Additional Jane Doe 15 was
             a victim of a covered forced labor conspiracy offense.I find that
             she is entitled to $3,442.05 for past mental health care and
             $11,235.30 for attorneys’ fees. I also find she performed uncom-
             pensated work with a total value of $45,042.90. 10




             8This includes 9,805 hours of time dedicated to her servitude in DOS, to
             be compensated at the mean hourly wage for personal care and service
             workers ($13.20 for calendar year 2016; $13.35 for calendar year 2017).
             9
              This includes 948 hours of time dedicated to her servitude in DOS, to be
             compensated at the mean hourly wage for personal care and service work-
             ers. ($11.99 for calendar year 2015; $13.20 for calendar year 2016).
             10
               This includes 3,374 hours of time dedicated to her servitude in DOS, to
             be compensated at the mean hourly wage for personal care and service
             workers ($13.35 for calendar year 2017).




                                                10
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 11 of 18 PageID #:
                                  19991




             In total, I order that the defendant pay $59,720.25 in restitution
             to Additional Jane Doe 15.
             Additional Jane Doe 25: I find that Additional Jane Doe 25 was
             a victim of a covered forced labor conspiracy offense. I find that
             she is entitled to $8,543.80 in attorneys’ fees. I also find that she
             performed uncompensated work with a total value of
             $44,215.20.11
             In total, I order the defendant pay $52,759 in restitution to Ad-
             ditional Jane Doe 25.
             Additional Jane Doe 30: I find that Additional Jane Doe 30 was
             a victim of a covered forced labor conspiracy offense. I find that
             she is entitled to $6,719.80 for attorneys’ fees. I also find that she
             performed uncompensated work with a total value of
             $64,600.65.12
             In total, I order the defendant pay $71,320.45 in restitution to
             Additional Jane Doe 30.
             Additional Jane Doe 35: I find that Additional Jane Doe 35 was
             a victim of a covered forced labor conspiracy offense. I find that
             she is entitled to $45,000 for future mental health care and
             $15,252.30 for attorneys’ fees. I also find that she performed un-
             compensated work with a total value of $67,252.68.13




             11This includes 3,312 hours of time dedicated to her servitude in DOS, to
             be compensated at the mean hourly wage for personal care and service
             workers ($13.35 for calendar year 2017).
             12
               This includes 4,839 hours of time dedicated to her servitude in DOS, to
             be compensated at the mean hourly wage for personal care and service
             workers ($13.35 for calendar year 2017).
             13
                . This includes 5,051.4 hours of time dedicated to her servitude in DOS,
             to be compensated at the mean hourly wage for personal care and service
             workers ($13.35 for calendar year 2017).




                                                11
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 12 of 18 PageID #:
                                  19992




             In total, I order the defendant pay $127,504.98 in restitution to
             Additional Jane Doe 35.
             Kristin: I find that Kristin was a victim of a covered forced labor
             conspiracy offense. I find that she is entitled to $1,020 for past
             mental health care, $54,375 for future mental health care, and
             $12,226.80 for attorneys’ fees. I also find that she performed un-
             compensated work with a total value of $26,593.20.14
             In total, I order the defendant pay $94,215 in restitution to Kris-
             tin.
             Rachel: I find that Rachel was a victim of a covered forced labor
             conspiracy offense. I find that she is entitled to $12,261.30 for
             attorneys’ fees. I also find that she performed uncompensated
             work with a total value of $37,486.80. 15
             In total, I order the defendant pay $49,748.10 in restitution to
             Rachel.
             MVRA
             I turn now to restitution pursuant to the Mandatory Victims Res-
             titution Act, or MVRA. Mr. Raniere’s convictions for racketeering,
             racketeering conspiracy, and wire fraud conspiracy are qualifying
             offenses under the MVRA.
             DOS Victims: The court finds that all lower-ranking members of
             DOS are victims of the wire fraud conspiracy in which the De-
             fendant participated. Based on the evidence and testimony
             presented at trial, victim impact statements, and victims’ sworn
             affidavits, the court finds by a preponderance of the evidence

             14
               This includes 1,992 hours of time dedicated to her servitude in DOS, to
             be compensated at the mean hourly wage for personal care and service
             workers ($13.35 for calendar year 2017).
             15
               This includes 2,808 hours of time dedicated to her servitude in DOS, to
             be compensated at the mean hourly wage for personal care and service
             workers ($13.35 for calendar year 2017).




                                                12
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 13 of 18 PageID #:
                                  19993




             that, as a rule, lower-ranking DOS members were fraudulently
             induced to furnish property as “collateral,” including but not lim-
             ited to sexually explicit photographs or videos, as a condition of
             their membership in DOS.
             Under the MVRA, victims of offenses that “result[] in damage to
             or loss or destruction of property” are entitled to receive the re-
             turn of the property. 18 U.S.C. § 3663A(b)(1). Accordingly, the
             court finds that all lower-ranking DOS members are statutorily
             entitled to the return of their collateral, and it orders Mr. Raniere
             to effectuate that return to the fullest extent practicable.
             Mr. Raniere’s counsel raises the concern that requiring Mr. Rani-
             ere to locate and disgorge the victims’ collateral may violate his
             Fifth Amendment right against self-incrimination in the event
             that he prevails in his appeal and gains a retrial. The Second Cir-
             cuit has previously rejected the argument that an order directing
             a defendant to return ill-gotten property to victims, as required
             under the MVRA, violates the defendant’s Fifth Amendment
             rights. See United States v. Bryser, 954 F.2d 79, 89 (2d Cir. 1992).
             Even so, in abundance of caution, the court stays Mr. Raniere’s
             obligation to effectuate the return of the victims’ collateral until
             the exhaustion of his appellate rights on direct appeal. Within
             sixty days of the exhaustion of such rights, he must effectuate the
             return of all original and duplicate copies of DOS victims’ collat-
             eral or, to whatever extent such collateral has not yet been
             returned, file a letter with this court establishing that he has
             made all reasonable efforts to effectuate the return of the collat-
             eral and setting forth a detailed plan and timeline for returning
             all outstanding collateral to the fullest extent practicable.
             Jane Doe 2/Camila: The court finds that Camila is a victim,
             within the meaning of the MVRA, of Mr. Raniere’s racketeering
             and racketeering conspiracy offenses, because she is the victim of
             the predicate racketeering acts relating to child pornography.




                                              13
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 14 of 18 PageID #:
                                  19994




             Camila’s sworn affidavit describes how, when she was an under-
             age girl, the Defendant induced her to submit to pornographic
             photography sessions by initiating and maintaining an extended
             sexual relationship with her. Her account corroborates evidence
             that was presented at trial, which made clear that Mr. Raniere’s
             commission of child pornography offenses occurred in the con-
             text of a sexual relationship that began when Camila was 15
             years old. Her affidavit describes the physical pain, and subse-
             quent bleeding, that she experienced during one of their initial
             sexual encounters. In light of the fact that she was a minor, the
             court finds that her experience of physical pain occasioned by
             unlawful sexual intercourse constitutes a “bodily injury” within
             the meaning of the MVRA. Accordingly, Camila is statutorily en-
             titled to recover the cost of past and future mental health care
             proximately caused by the Defendant’s conduct.
             Camila also seeks nearly $100,000 in restitution for uncompen-
             sated work that she performed for organizations and events
             related to Nxivm, over a period spanning 2011 to 2017. In its
             May 21 decision, the court found as a general matter that un-
             compensated labor that was not directly related to a victim’s
             membership in DOS was beyond the scope of compensable losses
             under the MVRA. However, the court finds that in the case of
             Camila, there is a clear causal link between the offense of convic-
             tion and the victim’s performance of unpaid work. Camila’s
             sworn affidavit powerfully describes how Mr. Raniere’s sexual
             exploitation of her, from the time she was 15 years old, made her
             completely dependent on him, submissive to his whims and di-
             rections, and unable to form the independent judgment
             necessary to take ownership over her choices and time. The court
             therefore finds by a preponderance of the evidence that the of-
             fense of conviction was a proximate cause of Camila’s
             performance of unpaid work as a young adult in a continuing
             relationship with the predator who had abused her since her
             childhood.




                                             14
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 15 of 18 PageID #:
                                  19995




             Accordingly, I find that Camila is entitled to $405,000 for future
             mental health care, $2,500 for removal of the DOS brand,
             $98,777.90 in compensation for unpaid work, 16 and $1,719.55
             in expenses incurred in connection with her participation in the
             proceedings in this case. In total, I order that the Defendant pay
             $507,997.45 in restitution to Camila.
             Jane Doe 4/Daniela: The court finds that Daniela is a victim,
             within the meaning of the MVRA, of Mr. Raniere’s racketeering
             and racketeering conspiracy offenses, because she is the victim of
             the predicate racketeering act relating to document servitude and
             trafficking for labor and services.
             While the Defendant kept Daniela confined to a room for almost
             two years, she repeatedly requested medical care for a toothache.

             16This includes 5,380 hours as a childcare worker, to be com-
             pensated at the mean hourly wage for childcare workers ($11.70
             for calendar year 2011; $11.91 for calendar year 2012; $11.94
             for calendar year 2013; $12.37 for calendar year 2014; $12.64
             for calendar year 2015; $13.26 for calendar year 2016; $13.15
             for calendar year 2017); 400 hours as a recreation worker, to be
             compensated at the mean hourly wage for recreation workers
             ($13.73 for calendar year 2011; $13.73 for calendar year 2012;
             $13.88 for calendar year 2013; $13.49 for calendar year 2014);
             495 hours as a personal service work supervisor, to be compen-
             sated at the mean hourly wage for first-line supervisors $19.99
             for calendar year 2015; $20.33 for calendar year 2016; $21.26
             for calendar year 2017); and 1,200 hours as a personal care and
             service worker, to be compensated at the mean hourly wage for
             personal care and service workers ($12.46 for calendar year
             2013; $13.68 for calendar year 2014; $14.55 for calendar year
             2015; $15.44 for calendar year 2016; $15.23 for calendar year
             2017).




                                            15
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 16 of 18 PageID #:
                                  19996




             The Defendant denied her requests for six weeks, and relented
             only after part of her tooth eventually broke off. (Trial Tr. at
             1958-59; 2939-42; 2955.) On that basis, court finds that Mr. Ra-
             niere’s neglect and deprivation of medical care, which was one
             component of his document servitude of Daniela, caused her
             bodily injury within the meaning of the MVRA. Accordingly, Dan-
             iela is statutorily entitled to recover the cost of past and future
             mental health care proximately caused by the Defendant’s con-
             duct.
             Daniela is also entitled to recover for unpaid work that she per-
             formed in connection with the defendant’s trafficking of her for
             labor and services. Like lower-ranking members of DOS, she was
             expected to be “on call” around the clock and to immediately
             perform any work assignments that were given to her. Accord-
             ingly, the Government reasonably approximates the value of her
             labor at $26.51 per hour, the mean hourly wage of an executive
             administrative assistant. The prosecution estimates that she per-
             formed 80 weekly hours of unpaid labor during the period of her
             confinement. On that basis, they estimate the value of her labor
             at $121,650. The court finds this figure to be a reasonable ap-
             proximation of the Daniela’s losses for uncompensated labor.
             Accordingly, I find that Daniela is entitled to $121,650 for un-
             compensated labor and services. I also find that she is entitled to
             $127,600 for future mental health care. In total, I order that the
             Defendant pay $249,200.00 in restitution to Daniela.
             James Loperfido: The court finds that James Loperfido is a vic-
             tim, within the meaning of the MVRA, of Mr. Raniere’s
             racketeering and racketeering conspiracy offenses, because he is
             the victim of a predicate racketeering act relating to identity
             theft. Accordingly, I find that Mr. Loperfido is entitled to $5,625,
             to compensate him for the costs associated with his participation
             with the Government’s investigation and as a trial witness. I or-
             der that the Defendant pay $5,625 in restitution to Mr. Loperfido.




                                             16
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 17 of 18 PageID #:
                                  19997




             Sutton Family: The court finds that Stephanie Franco and the
             estates of Morris and Rochelle Sutton, referred to here as the Sut-
             ton Family, are victims, within the meaning of the MVRA, of Mr.
             Raniere’s racketeering and racketeering conspiracy offenses, be-
             cause they are victims of the predicate racketeering act relating
             to a conspiracy to alter records for use in an official proceeding.
             The Sutton Family seeks over $2.8 million in restitution for the
             legal expenses they incurred fighting litigation brought by Mr.
             Raniere over the course of fifteen years: litigation in which
             Nxivm, at Mr. Raniere’s direction, fraudulently altered evidence.
             The Government recommends that the court award them
             $250,000 for losses directly attributable to the unlawful altera-
             tion of evidence. This encompasses legal fees that the Sutton
             Family paid for their lawyers to review the altered videotapes, as
             well as legal fees for their lawyers’ preparation and filing of three
             summary judgment motions that concerned factual disputes that
             the unaltered videotapes would have resolved, according to the
             Sutton Family’s counsel.
             The court finds this to be a reasonable approximation of the
             losses caused to the Sutton Family by Raniere’s alteration of evi-
             dence. Accordingly, I order that the Defendant pay $250,000 in
             restitution to the Sutton Family.
             Conclusion
             In total, I direct Mr. Raniere to pay restitution under the TVPA in
             the amount of $2,447,513.61, and to pay restitution under the
             MVRA in the amount of $1,012,822.45. In addition to this mon-
             etary restitution of approximately $3.46 million, I order Mr.
             Raniere under the MVRA to return to former DOS members all
             original and duplicate copies of their collateral – and, while such
             obligation is stayed, to preserve any original or duplicate copies
             of collateral that are within his dominion or control. I find that
             this is the mandatory restitution that Mr. Raniere owes under the
             relevant statutes.




                                              17
Case 1:18-cr-00204-NGG-VMS Document 1073 Filed 07/20/21 Page 18 of 18 PageID #:
                                  19998




                The only remaining issue is to determine the schedule of pay-
                ments. This is the sole matter relating to restitution over which
                the court has discretion. See United States v. Nucci, 364 F.3d 419,
                422 (2d Cir. 2004). I direct that Mr. Raniere pay immediately the
                full amount of restitution owed to the 17 victims under the TVPA,
                as well as the restitution owed under the MVRA to Camila and
                Daniela.
                Mr. Raniere’s restitution obligations to Mr. Loperfido and the Sut-
                ton Family must be fulfilled subsequently, but within no less than
                twelve months from the date of this order. As noted previously,
                Mr. Raniere’s obligation to return collateral to DOS victims is
                stayed until the exhaustion of his appellate rights on direct ap-
                peal.
                Finally, I direct the Government to provide to the court within 30
                days a proposed order of restitution that is consistent with the
                decisions set forth at the proceeding. The judgment of conviction
                will be amended to include this order of restitution. The Defend-
                ant has a right to appeal this modification of his sentence.
       SO ORDERED.


       Dated:      Brooklyn, New York
                   July 20, 2021

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                18
